DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/24/2022 has been considered by Examiner.

Allowable Subject Matter
Claims 1-10 and 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner agrees with the arguments on pages 13-17 of the submitted response. Specifically claim 1 is now directed to the Applicant’s figures 2, 7, 8 and 9. Figure 2 shows the pixels including a first transistor (T1), a second transistor (T2), and a third transistor (T3) connected to a write scan line (GWLn) and a compensation scan line (GCLn). Figure 7 shows how the compensation scan lines are connected to a different number of pixels. Figure 8 shows the first (STC5-6) and second compensation stages (STC7-8). Figure 9 shows the third (STC9-10) and fourth compensation stages (STC11-12). The Examiner agrees the amendments fully incorporate the all the above elements in a way that is not specifically taught or discloses by the cited prior art references. Therefore the Examiner has indicated the claim to be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        08/03/2022